PUTNAM, Circuit Judge.
With reference to the motion to consolidate and try together the following cases, namely:
Butler v. Courier-Citizen Company,
Butler v. Traveller Newspaper Company,'
Butler v. Advertiser Newspaper Company,
Butler v. Journal Newspaper Company,
Butler v. Boston Herald Company.
These are all actions against different public newspapers arising out of similar alleged libels. The court, having heard the parties and examined the pleadings, is of the opinion that the principal issues for the jury in each of the cases named are substantially 'identical, and that it would rarely occur that the issues in several suits between different parties would be so substantially identical as in the present instance. We are aware that the elements with reference to the damages to be assessed in the several cases may appear at the trial to be different, and materially so. Nevertheless, the state of the pleadings is such that we are satisfied that no complication causing practical inconvenience can arise on that account, while to us a very urgent reason for directing that the several suits be tried together arises from the fact that a just and legal result in the matter of damages would be more secure than in the' event of several trials. On the whole, the court is of the opinion that justice, as well as convenience and economy of time and expense, will be promoted by the following order, which the clerk is directed to enter in each of the above-named cases:
Ordered, iff accordance, with the authority vested in the court by section 921 of the Revised Statutes [U. S. Comp. St. 1901, p. 685], the-issues for the jury in the following causes will be tried together) and by the same jury, at the time which has been assigned, or which may hereafter be,assigned, for the trial of Butler v. Courier-Citizen Company, namely, Butler v. Courier-Citizen Company, Butler v. Traveller Newspaper Company, Butler v. Advertiser Newspaper Company, Butler v. Journal Newspaper Company, and Butler v. Boston Herald Company.